Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered. 
The remarks filed on 09/28/2020 are acknowledged and have been fully considered. Claims 1, 2, 4-11, 13, 15-17 and 19-23 are pending. Claims 3, 12, 14 and 18 were previously cancelled. Claim 8 remains withdrawn from consideration as being directed to a non-elected invention. Claims 1, 2, 4-7, 9-11, 13, 15-17 and 19-23 are now under consideration on the merits.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4-6, 7, 9-11, 13, 15-17 and 19-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 2010/0209402; Pub. Aug. 19, 2010; Of Record) in view of Yamaguchi (Cornea, 2011; Applicant IDS dated 03/14/2019; Of Record), Doi (JBC, 2002; Applicant IDS dated 03/14/2019; Of Record) and McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) and as evidenced by Aumailley Davis (Regulation of Tissue Injury Responses by the Exposure of Matricryptic sites within Extracellular Matrix Molecules, American Journal of Pathology, Vol. 156, No. 5, May 2000; Of Record), and LM332 (Human Laminin 332, Kerafast Catalog page, 2019; Of Record).
Koizumi teaches methods for promoting adhesion of corneal endothelial cells by culturing corneal endothelial cells in Rho kinase inhibitors (abstract).  Koizumi teaches the Rho kinase inhibitors promotes adhesion of the corneal endothelial cells and formation of cell layer having good cell morphology and high cell density (par. [0009]. Koizumi teaches administering the cultured corneal endothelial cells and the agent promoting adhesion to treat bullous keratopathy, corneal edema etc., (par. [0008], step 39).  Koizumi does not teach administering laminin to the subject.
Yamaguchi teaches culturing differentiated human corneal endothelial cells (HCECs) on plates coated with LM5 (laminin 332) (pg. 680 col. 2 para 3,4).  Yamaguchi teaches recombinant LM5 promotes adhesion, migration and proliferation of cultured HCECs (pg. 679, col. 1 conclusion, Fig. 2,3).  Yamaguchi teaches severe CEC loss due to surgery, trauma or congenital diseases leads to stromal edema and impaired visual acuity and teaches corneal transplantation (administration of CEC cells) is usually the clinical treatment for CEC loss, but that there is shortage of donors.  Yamaguchi teaches cultured HCECs have been proposed for treatment of corneal endothelial cell loss by transplantation (pg. 679 col. 2 para 1).  
Regarding claim 1 (and dependent claims 2,5,7,9-11,16,17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Koizumi and use an alternative cell adhesion 
Koizumi and Yamaguchi do not teach the laminins to comprise an α5 chain and/or a γ1 chain.  
Doi teaches that laminin 10 (also called laminin 511 and comprises an α5 chain and a γ1 chain, see Aumailley Table 1) increases cell adhesion and cell migration of endothelial cells (Fig. 3,6).  McCabe also teaches that differentiated corneal endothelial cells can be cultured on a matrix coated with laminin-511 (par. [0182]). 
In light of these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to try to use laminin 511 in the methods to treat corneal endothelial disorders comprising culturing corneal endothelial cells and administering cells with an adhesion agent in the methods of Koizumi and Yamaguchi.  The artisan would be motivated to do so because it is known in the art that laminins including laminin 511 promote cell adhesion and cell migration of endothelial cells as taught by Doi.  It would be obvious to try different laminins in the methods to culture corneal endothelial cells to see if the different laminins would promote the cell adhesion/migration of the corneal endothelial cells.  It was also known in the prior art that corneal endothelial cells can be grown on laminin-511 (see McCabe).  Laminin 511 comprises an α5 chain and a γ1 chain (see Aumailley Table 1).

Regarding claims 4 and 6, Doi and McCabe teach the laminin to be laminin 511.
Regarding claim 5, Yamaguchi teaches LM5 promotes cell adhesion capability of CECs.
Regarding claim 7, Yamaguchi and Koizumi teach the corneal endothelial cells to be human (a primate) (see Yamaguchi abstract, Koizumi par. [0008] step 13,41). Koizumi also teaches monkey cells (Ex. 2).
Regarding claim 9, Koizumi teaches bullous keratopathy (which is a disorder of the corneal endothelium – see par. [0062]) can be treated in its methods (par. [0008] step 39).
Regarding claims 10-11, Yamaguchi teaches the corneal endothelium is a full thickness corneal transplantation (contains both corneal endothelial layer and Descemet’s membrane), or the Descemet’s membrane is stripped (is detached) (pg. 679 col. 2 para 1).  Koizumi also teaches the corneal endothelial cells are separated from the Descemet’s membrane (par. [0092,0094]).
Regarding claims 13 and 19-23, Koizumi teaches treating bullous keratopathy by culturing corneal endothelial cells in a medium comprising a Rho kinase inhibitor (also called a ROCK inhibitor – see par. [0006]), and transplanting the corneal endothelial preparation comprising corneal endothelial cells and the ROCK inhibitor into a subject (par. [0008], step 39). Koizumi teaches the ROCK inhibitor promotes cell adhesion and enables high cell density (par. [0009]). Since, Yamaguchi also teaches laminins prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06 I.
Regarding claims 15, 20, 21, 23; Koizumi teaches the ROCK inhibitor in its methods to be Y-27632 (par. [0030,0065]) and a pharmaceutically acceptable salt thereof (par. [0031]). Koizumi teaches the dihydrochloride salt of Y-27632 is a preferred compound (which is (+)-trans-4-(1-aminoethyl)-1-(4-pyridylcarbomoyl)cyclohexane 2 hydrochloride – par. [0031]).
Regarding claim 16; Koizumi teaches administering the agent in the form of an intracameral injection (an injection in the eye) (par. [0008], step 5).
Regarding claims 17,22; Yamaguchi teaches the concentration of laminin-5 to be 1 µg/ml (see pg. 680 col. 2 Adhesion assay).  The molecular weight of LM-5 is 450 KDa (see LM332 pg. 2), so Yamaguchi is teaching 1nM.  Koizumi teaches the concentration of the adhesion promoter to be between 0.00001-1% w/v% and teaches the dose and administration frequency can vary depending on the symptom, age, body weight etc. (par. [0037]) and teaches the concentration of the Rho kinase inhibitors to be 10 µM 
Regarding claim 19; Koizumi teaches the agent is mixed with the corneal endothelial cell and administering the corneal endothelial cell preparation with the cell adhesion promoting agent (par. [0008], step 39). Since, Yamagami teaches laminin promotes cell adhesion, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add laminin and mix in the corneal endothelial cell preparation comprising cells and a ROCK inhibitor of Koizumi.
The combination of Koizumi, Yamaguchi, Doi and McCabe renders claims 1, 2, 4-6, 7, 9-11, 13, 15-17 and 19-23.

Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 2010/0209402; Pub. Aug. 19, 2010) in view of Yamaguchi (Cornea, 2011; Applicant IDS), Doi (JBC, 2002; Applicant IDS dated 03/14/2019), McCabe (US 2014/0370007; Priority Dec. 6, 2011), and further in view of Miyazaki (Nature, 2012; Applicant IDS dated 03/14/2019; Of Record) and as evidenced by Aumailley (Matrix Biology, 2005; Applicant IDS dated 03/14/2019), Davis (Regulation of Tissue Injury Responses by the Exposure of Matricryptic sites within Extracellular Matrix Molecules, American Journal of Pathology, Vol. 156, No. 5, May 2000) and LM332 (Human Laminin 332, Kerafast Catalog page, 2019).
Koizumi, Yamaguchi, Doi and McCabe the laminin to be laminin 511-E8 (a laminin fragment).  

In light of these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to try to substitute the laminin 511 in the methods of Koizumi, Yamaguchi, Doi and McCabe with laminin 511-E8 and the artisan would be motivated to do because Miyazaki teaches that laminin E8 fragments promote greater adhesion than intact laminin isoforms.
The combination of Koizumi, Yamaguchi, Doi, McCabe and Miyazaki renders claim 6 obvious.

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive.  Applicants argue that Koizumi, Yamaguchi, Doi, McCabe and Miyazaki do not teach the instantly recited methods of treating a disorder of the corneal endothelium of a subject by administering a laminin (or a fragment thereof) in combination with corneal endothelial cells to the subject, wherein the laminins comprise an α5 chain and/or a γ1 chain (pg. 3 of remarks filed on 09/28/2020).  Applicants argue against the references individually that Koizumi only teaches ROCK inhibitors to promote corneal endothelial cell adhesion and does not teach the use of laminin for treating bullous keratopathy.  Applicants argue Yamaguchi only teaches LM5 (laminin 322) for promoting cell adhesion and does not teach the laminin comprise an α5 chain and/or a γ1 chain (pg. 3 last para.).  Applicants argue McCabe merely describes laminin as one of many matrices used in differentiation of stem cells to corneal endothelial cells .
These arguments are not persuasive because the combined teachings of Koizumi, Yamaguchi, Doi, McCabe and Miyazaki do teach the instantly recited methods. Koizumi teaches administering the cultured corneal endothelial cells and an agent promoting adhesion to treat bullous keratopathy, corneal edema etc., (par. [0008], step 39).  Yamaguchi teaches culturing differentiated human corneal endothelial cells (HCECs) on plates coated with LM5 (laminin 332) (pg. 680 col. 2 para 3,4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Koizumi and use an alternative cell adhesion promoting agent such as laminin as taught by Yamaguchi in the methods to treat corneal endothelial disorders of Koizumi.  The artisan would be motivated to do so because Koizumi teaches administering a cell adhesion promoting agent to treat corneal endothelial disorders and Yamaguchi teaches laminin promotes cell adhesion of CECs and the artisan is using an alternate agent.  The combination of Koizumi and Yamaguchi do not teach the laminin to be laminin 511.
Doi teaches that laminin 10 (also called laminin 511 and comprises an α5 chain and a γ1 chain, see Aumailley Table 1) increases cell adhesion and cell migration of endothelial cells (Fig. 3,6).  McCabe does teach that differentiated corneal endothelial cells can be cultured on a matrix coated with laminin-511 (par. [0182]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use laminin 511 in the .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	
In response to applicant's argument that the instant examples demonstrate that laminin having an α5 chain and/or a γ1 chain can heal bullous keratopathy and recover normal cellular functions (Na+/K+-ATPase and ZO-1 expression, monolayer morphology), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  


Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657